DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are presented for examination.
Claim 10 is rejected.
Claims 1-9, 11-19 are allowed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application, are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit”, “corrector”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
          Claim 10:
	In summary, claim 10 recites “A computer-readable recording medium having recorded…” storing instructions that perform various functions. In the Specification of the present application, the “A computer-readable recording medium having recorded…” is expressly defined as including transmission media, e.g., “…Examples of the computer readable recording…the computer readable recording medium can also be distributed over network…” (See Page 17, Para 0129).  Thus, the recited ““A computer-readable recording medium having recorded…”” is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101.
	Accordingly, claim 10 fails to recite statutory subject matter under 35 U.S.C. 101.

Reason for Allowance
Claims 1-9, 11-19 are allowed.
claims 1, 11 teaches 
                    “A vehicle driving control method depending on a baby mode, the method comprising: in a response that the baby mode is activated, receiving information on a state of a vehicle seat; correcting a center state of charge (SOC) value of a battery of the vehicle according to the information on the state of the vehicle seat; determining a state of a transmission of the vehicle; and performing regenerative brake and brake pedal stroke (BPS) scale/filtering correction control or an electric vehicle (EV) mode and accelerator position sensor (APS) scale/filtering correction control according to the state of the transmission of the vehicle and the state of the vehicle seat.”

                    “A vehicle driving control apparatus of receiving information on activation of a baby mode, information on a state of a vehicle seat, and information on a transmission of a vehicle, the vehicle driving control apparatus comprising: a state of charge (SOC) range corrector configured to correct a center state of charge (SOC) value of a battery of the vehicle according to the information on the state of the vehicle seat; a regenerative brake reinforcing unit configured to up-control a regenerative brake limit in a response to the center SOC value of the battery of the vehicle; an electric vehicle (EV) reinforcing unit configured to up-control an EV line in a response to the center SOC value of the battery of the vehicle; and an accelerator position sensor/brake pedal stroke (APS/BPS) scale-filtering gain corrector configured to perform regenerative brake reinforcing and BPS scale/filtering correction control or EV mode reinforcing and APS scale/filtering correction control according to the state of the transmission of the vehicle and the state of the vehicle seat.”

                     
LEE (US Pub. No.: 2020/0031358 A1) teaches “One exemplary embodiment of the present disclosure is a passenger type detection apparatus including a sensor configured to obtain input data including a seat belt reminder (SBR) sensor value, an acceleration during driving, and a steering angle during driving, and a controller configured to determine whether a user is on board a vehicle and a type of a passenger on the basis of the input data obtained from the sensor. At least one of an autonomous vehicle, a user terminal, or a server according to an embodiment of the present disclosure may be connected to or integrated with an artificial intelligence module, a drone (an unmanned aerial vehicle (UAV)), a robot, an augmented reality (AR) device, a virtual reality (VR) device, a 5G service-related device, and the like.” 

          Yoon (US Pub. No.: 2016/0167641 A1) teaches “A method and apparatus for controlling battery state of charge (SOC) in a hybrid electric vehicle are provided to enable the efficient use of energy, the maximization of energy recovery, and the improvement of fuel efficiency and operability without the improvement of capacity and performance of electrical equipment or a main battery in a hybrid electric vehicle. The apparatus includes a collecting device that collects information regarding the slope or the road type and information regarding the vehicle speed. A controller determines charge and discharge modes based on the driving information and determines a charging upper and lower limit SOC based on the road slope or road type information a road section on which the vehicle is traveling and the vehicle speed information in the 

                    The cited references fail to anticipate or render the above underlined limitations, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.
                      Dependent claims 2-9, 12-19 are either directly or indirectly dependent upon independent claim 1, therefore, are allowed in view of their dependence upon claims 1, 11.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Rork et al. (US Pat. No.: 8,179,274 B2) teaches “A vehicle system for communicating with a child seat is provided with a receiver configured for receiving a seat sensor signal from a child seat controller. A controller is configured for communicating with the receiver for analyzing the seat sensor signal and comparing the seat sensor signal to pre-existing guidelines to determine a status message. A user interface is configured for communicating with the controller for displaying the status message. The child seat is provided with a plurality of seat sensors for measuring different adjustable features of the seat including; a harness sensor for measuring a tension within a harness; a buckle switch for measuring a connection of a buckle; and a level sensor for measuring an inclination of a seat sub-assembly. The seat controller is provided for receiving measurement signals from the seat sensors and transmitting the seat sensor signal.”

          Lee et al. (US Pub. No.: 2011/0040451 A1) teaches “A system for classifying an occupant using a reduced quantity of force sensors. The system includes one or more force sensors, an electronic control unit ("ECU"), and a vehicle safety system. The force sensors are, for example, i-Bolt.TM. sensors, or other suitable force sensors or force sensing systems. The ECU includes, among other things, an occupant classification module and a safety monitoring module. The occupant classification module receives signals from the force sensors, determines one or more moments about a fixed point of a vehicle occupant control volume, and determines an occupant classification metric based on a mass of the control volume and a center of gravity of the control volume. The occupant classification module uses the occupant classification metric to classify an 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 
	
/BABAR SARWAR/
Primary Examiner, Art Unit 3667